Citation Nr: 1624422	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-25 566	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for headaches, including as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) with respect to both issues on appeal in November 2015.  Previously, he testified before an RO Decision Review Officer (DRO) with respect to the sleep disorder issue in March 2010.  He later testified at a Board hearing before a now retired VLJ with respect to the sleep disorder issue in October 2011.  He then testified before another DRO with respect to the headache issue in May 2013.  Transcripts of the Veteran's various hearings are of record.

In May 2012, the Board remanded the claim of entitlement to service connection for a sleep disorder for further evidentiary development.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has current sleep apnea that is caused by service-connected musculoskeletal disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, as secondary to service-connected musculoskeletal disabilities, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

The Veteran clearly as a current sleep disorder, diagnosed as obstructive sleep apnea, in a July 2010 VA sleep study report. 

Currently, service connection is in effect for patellofemoral pain syndrome of each knee, left ankle sprain, and lumbar strain.  A December 2015 opinion provided by a private orthopedic specialist concluded that the Veteran's left ankle injury, which progressively caused left knee trouble, low back pain, and subsequently right knee trouble, precipitated tremendous weight gain in the Veteran, which then precipitated his sleep apnea.  The specialist concluded, therefore, that the Veteran's obstructive sleep apnea was secondary to his service-connected musculoskeletal disabilities.   

As a result of the December 2015 orthopedic specialist's adequate opinion, all required elements to establish service connection for sleep apnea as secondary to the Veteran's service-connected knee, low back, and ankle disabilities have been met.  See 38 C.F.R. § 3.310(a).  

A May 2012 VA examination report gave the opinion that the Veteran's sleep apnea was not caused by or the result of service-connected posttraumatic stress disorder (PTSD), but rather as a result of obesity, and an October 2012 VA examination report gave an inconclusive opinion.  These opinions do not detract from the December 2015 orthopedic specialist's opinion, in fact, given the May 2012 VA examiner's finding that the sleep apnea was caused by obesity, this opinion is consistent with the private opinion that supports a grant of service connection.  Accordingly, resolving reasonable doubt with respect to this claim in favor of the Veteran, his claim for sleep apnea is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran has contended that he has migraine headaches as a result of service-connected PTSD and/or as a result of now service-connected sleep apnea.  In the May 2012 VA examination report, the VA examiner diagnosed tension headaches, and gave the opinion that the headaches were less likely than not permanently aggravated by the Veteran's service-connected PTSD.  The examiner noted that the Veteran's headache pattern was most consistent with tension headaches, but also appeared to indicate that they stemmed from obstructive sleep apnea.  While the examiner provided a lengthy discussion regarding the etiology of tension headaches, she did not clearly describe why the headaches were not aggravated by PTSD, and she did not give a clear opinion as to whether the headaches were caused by PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Given the inadequacies in the May 2012 VA examination and the Veteran's additional contention that his headaches are the result of sleep apnea, remand for a new VA examination is warranted.

Accordingly, this issue is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the etiology of his headache disability.  The examiner must review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headache disability had its onset during his active service, or is the result of an in-service disease, event, or injury.

The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the headache disability is caused by the Veteran's service-connected PTSD or sleep apnea.  

If not, the examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the headache disability has been aggravated (chronically made worse beyond its natural progression) by the Veteran's service-connected PTSD or sleep apnea.  If aggravation is found, the examiner should attempt to establish a baseline level of severity of the headache disability prior to aggravation by the service-connected PTSD or sleep apnea.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


